By the Court,

Sutherland, J.
The only question in this case is, whether the 25th section of the act concerning sheriffs and their duty, 1 R. L. 427, is applicable to escapes from arrest, before the prisoner is actually committed to prison. That section provides, “ that no action shall be brought or maintained against any sheriff, coroner or other officer, for the escape of any person imprisoned on civil process, unless the same be brought within one year from the time of such escape.” *460Is a defendant, who is actually arrested upon an execution, anc¡ js jn thg custody of the sheriff, on his way to the county jail, imprisoned on civil process within the meaning of that section ? That he is a prisoner there can be no doubt; it is doing no violence to the language of the section to apply it to such a case, and if it does not apply, then there is no limitation in the act to suits brought for escapes between the first arrest and the time when the defendant is actually brought within the walls of the prison. No reason for such discrimination is perceived ; it would naturally be supposed, if any distinction was made, that greater indulgence would be extended to sheriffs for escapes before than after actual incarceration. The facility of escape is greater, and the sheriff has no security. The section applies to all escapes from imprisonment, Voluntary as well as negligent; and if the construction contended for by the plaintiff be sound, a sheriff cannot be prosecuted for a voluntary or permissive escape from the limits, after one year, while for a negligent or involuntary escape while conducting his prisoner to jail, he would be responsible at any time within six years. Such a result could not have been intended by the legislature.
Judgment for defendant.